DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, & 11 are objected to because of the following informalities:  
In line 17 of claim 1, line 3 of claim 5, and line 3 of claim 11 cite the limitation “IDT-reflector gap IRGAP.” The examiner suggests changing line 17 of claim 1 to --IDT-reflector gap, IRGAP,-- to illustrate that “IRGAP” is a shortened form of “IDT-reflector gap” as used in the amendment of claim 1, and “IDT-reflector gap IRGAP” to --IRGAP-- in claims 5 & 11, as the shortened form was previously established, and the lack of punctuation marks between “IDT-reflector gap” and “IRGAP” indicates that “IRGAP” is part of the naming convention and not a shortened form as is later used in claim 1.
Claims 5 & 11 are further objected to, as the limitations appear to have support in the specification, however the specification appears to be inaccurate. Paras [00138-00139] provide electrode thicknesses of 6.6% & 10.7%, respectively. These values appear to be reflected in the endpoints of Fig. 14B. The equations provided in both the specification and the claims do not fit these values. As per the claims, “a ratio of a film thickness h of the IDT electrode to the IDT wave length is set as h/λIDT” followed by the equations:

    PNG
    media_image1.png
    101
    245
    media_image1.png
    Greyscale

IDT at the intersection of these two lines is 5.46. In percentage form, this is 546%. Any value lower than the intersection point does not meet the claim limitation, as Vmin is higher than Vmax, and a value cannot be simultaneously higher than a higher value and lower than a lower value. As such, h/λIDT cannot be equal to either 0.0066 (6.6%) or 0.0107 (10.7%), as both values fall below 5.46. The issue appears to be that the ratio must be entered into the formula as a percent, and not as an untouched h/λIDT ratio, as indicated by the claim language (6.6 and 10.7 both being higher than 5.46).
For examination purposes, h/λIDT will be interpreted to be a percentage value.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 7, & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki (JP2003087096, machine translation of application JP2001281091 provided by examiner), a reference of record, in view of Kishino (US PGPub 20170222624)
As per claim 1:
Owaki discloses in Figs. 2 & 7 and Table 3:
An acoustic wave element (SAW resonator Xs1) that causes a high frequency signal to propagate in a prescribed propagation direction of an acoustic wave (as shown in related Fig. 5), the acoustic wave element comprising: a substrate including a piezoelectric layer (piezoelectric board 1); an IDT electrode provided on the substrate and including one pair of comb-shaped electrodes (IDT 2) which are opposed to each other (as seen in related Fig. 5); and a reflector (reflector 3) provided on the substrate adjacent to the IDT electrode in the propagation direction of the acoustic wave (as seen in related Fig. 5); wherein each of the comb-shaped electrodes of the pair of comb- shaped electrodes includes: a plurality of electrode fingers (vertical portions of IDT 2 in related Fig. 5) extending in a direction intersecting with the propagation direction of the acoustic wave; and a busbar electrode (horizontal portion of IDT 2 in related Fig. 5) connecting respective one ends of the plurality of electrode fingers together; the reflector includes a plurality of reflector electrode fingers (vertical portions of reflector 3) extending in the direction intersecting with the propagation direction of the acoustic wave; and an IDT-reflector gap, IRGAP, is defined as A/B, in which A is a distance between a center of one of the plurality of electrode fingers located closest to the 
Owaki does not disclose IRGAP ≤ 0.44.
Kishino discloses in Fig. 1:
A SAW resonator (acoustic wave element 1, para [0035]) featuring a pair of comb electrodes (IDT electrode 3) on a piezoelectric substrate (2), and reflectors (4), wherein a distance between a center of one of the plurality of electrode fingers located closest to the reflector and a center of one of the plurality of reflector electrodes (gap G) is positioned so as to be narrower than the pitch of the IDT electrode 3 (para [0062], the pitch being noted as being 1/2 λ, para [0055]) by 0.025-0.1 λ (para [0064]).
At the time of filing, it would have been obvious to one of ordinary skill in the art toreduce the distance between the IDT and the electrode of Owaki et al. by a range including 0.06-0.1 λ instead of 0.05 λ as taught by Kishino to provide the benefit of 
As a consequence of the combination, IRGAP ≤ 0.44, as A = 0.4λ (0.5λ -0.1λ: 0.5 λ -0.06λ) and B = 0.5λ /0.98.

As per claims 5 & 11:
Owaki does not disclose:
the IDT-reflector gap, IRGAP, is about 0.40 or greater and about 0.41 or less ; and in a case where the IDT wave length is set as λIDT, the reflector wave length is set as λref, and a standardized film thickness as a ratio of a film thickness h of the IDT electrode to the IDT wave length is set as h/λIDT, λref/ λIDT as a ratio of the reflector wave length to the IDT wave length is a lower limit value Vmin or greater and an upper limit value Vmax or less, the lower limit value Vmin and the upper limit value Vmax being provided by relational expressions: Application No. 16/569,787 May 27, 2021 Reply to the Office Action dated January 28, 2021 Page 4 of 14 

    PNG
    media_image1.png
    101
    245
    media_image1.png
    Greyscale

Kishino discloses in Fig. 1:
A SAW resonator (acoustic wave element 1, para [0035]) featuring a pair of comb electrodes (IDT electrode 3) on a piezoelectric substrate (2), and reflectors (4), wherein a distance between a center of one of the plurality of electrode fingers located closest to the reflector and a center of one of the plurality of reflector electrodes (gap G) is positioned so as to be narrower than the pitch of the IDT electrode 3 (para [0062], the 
At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the IDT-reflector gap to 0.41λ (a reduction from 0.5λ by 0.9λ, within the 0.025-0.1λ range of Kishino) as one of a limited number options for reducing the IDT-reflector gap as per the combination of claim 1.
It would be further obvious for a ratio of a film thickness h of the IDT electrode to the IDT wave length to be set as 7.7% as a specific art-recognized electrode thickness able to be used in surface acoustic wave resonators as disclosed by Kishino.

	As per claim 7:
	Owaki discloses in Figs. 2 & 7 and Table 3:
An acoustic wave filter device (Fig. 7) comprising: the acoustic wave element according to Claim 1 (Xs1).

As per claim 12:
Owaki discloses in Figs. 2 & 7 and Table 3 (Fig. 7 providing a representation of table 3, para [0005]):
a first input-output terminal (IN) and a second input-output terminal (OUT); and a parallel arm resonator (8 or Xp) connected with a ground and a node in a path which couples the first input-output terminal and the second input-output terminal together; wherein the acoustic wave element is a series arm resonator 4 or Xs1) that is connected between the first input-output terminal and the second input-output terminal.

	As per claim 13:
Owaki discloses in Figs. 2 & 7 and Table 3:
An acoustic wave filter device (Fig. 7) comprising:  76a first input-output terminal (IN) and a second input-output terminal (OUT); a series arm resonator (4 or Xs1) connected between the first input-output terminal and the second input-output terminal; and a parallel arm resonator (8 or Xp) connected with a ground and a node in a path which couples the first input-output terminal and the second input-output terminal together; wherein the parallel arm resonator includes the acoustic wave element according to Claim 1 (as per Table 3).

Claims 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Owaki (JP2003087096, machine translation of application JP2001281091 provided by examiner), a reference of record, in view of Kishino (US PGPub 20170222624), as applied to claims 1 & 7 above, and further in view of Watanabe et al. (US PGPub 20130285768), a reference of record.
	The resultant combination discloses the acoustic wave element of claims 1 & 7, as rejected above.
As per claims 2 & 8:
The resultant combination does not disclose:
the substrate includes: 
the piezoelectric layer on one main surface of which the IDT electrode is provided; 

and a low acoustic velocity film disposed between the high acoustic velocity support substrate and the piezoelectric layer, 
and in which an acoustic velocity of a propagating bulk wave is lower than the acoustic velocity of the acoustic wave which propagates through the piezoelectric layer.
	Watanabe discloses in Figs. 1A&B:
	A surface acoustic wave resonator (surface acoustic wave device 1) comprising a substrate including a piezoelectric layer (piezoelectric film 5),
	Wherein the substrate includes:
the piezoelectric layer (5) on one main surface of which an IDT electrode (6) is provided; 
a high acoustic velocity support substrate (high-acoustic-velocity film 3) in which an acoustic velocity of a propagating bulk wave is higher than an acoustic velocity of an acoustic wave which propagates through the piezoelectric layer (para [0069]); 
and a low acoustic velocity film (4) disposed between the high acoustic velocity support substrate and the piezoelectric layer, 
and in which an acoustic velocity of a propagating bulk wave is lower than the acoustic velocity of the acoustic wave which propagates through the piezoelectric layer (para [0069]).

To provide the substrate of Watanabe to the surface acoustic wave filter of the resultant combination to provide the benefit of distributing energy from an elastic wave propagating in the piezoelectric film to be distributed into the supporting substrate as taught by Watanabe (para [0009]).

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 05/27/2021, with respect to the rejection(s) of claim(s) 1-2, 5, 7-8, & 11-13 under Owaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Owaki in view of Kishino.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843